Citation Nr: 0922434	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision in 
which the RO granted service connection and assigned an 
initial rating of 30 percent for PTSD, effective March 
6, 2007.  The Veteran perfected an appeal with regard to the 
initial disability rating assigned.  Because the Veteran has 
disagreed with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

Given that the issue of entitlement to a total disability 
rating based on individual unemployability due a service 
connected disability (TDIU) is reasonably raised by the 
record, this issue is referred to the RO for appropriate 
consideration.


FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
hypervigilance, anger and irritability, avoidant behavior, 
impoverished and hesitant speech, disturbances of motivation 
and mood; and an inability to establish and maintain 
effective work and social relationships.   


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2008).










REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

An April 2007 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the Veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes that the April 2007 pre-rating 
letter included notice as to how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts these types of determinations, consistent with 
Dingess/Hartman.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and the report 
of a VA examination conducted in July 2007.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran.  Thus, the Board 
finds that all necessary notification and development action 
on this claim has been accomplished

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores of 37 and 51.  
A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The Board notes that a GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).





III.  Background

A private treatment record dated in March 2007 reveals that 
the Veteran was diagnosed with chronic and severe PTSD.  The 
Veteran reported experiencing numerous PTSD symptoms 
including intrusive thoughts, traumatic nightmares, distress 
at exposure to triggers that remind him of past trauma, 
avoidance of conversations about his military service, 
estrangement and detachment from others, hypervigilance, 
hyperirritability, exaggerated startle response, and problems 
with memory and concentration.  The Veteran described severe 
sleep problems, often waking up from nightmares in a cold 
sweat with his heart racing.  He reported that walking in the 
country at night triggered flashbacks.  He also stated that 
he has more of a problem with intrusive thoughts, as he has 
grown older.  The Veteran reported that he avoided reading or 
watching war stories and avoided talking to anyone about his 
time in Vietnam.  The Veteran reported that he has had 
problems with angry outbursts which have caused problems for 
him socially and occupationally.  He stated that his wife 
divorced him because he was too moody and short-tempered.  He 
reported that he has had a hard time holding jobs because he 
gets angry quickly.  The Veteran stated that he has been 
fired for fighting at the workplace.  He reported that he 
used to be more outgoing, but now prefers to be alone.  He 
avoids crowds, and feels distant from people.  The Veteran 
reported having a hard time trusting people and stated that 
when he enters a public place, such as a restaurant, he 
prefers to sit with his back to the wall so that he can watch 
the room for signs of danger and look for escape routes.  The 
Veteran reported being easily startled by loud noises.  He 
described some problems with memory and concentration.  

On mental status examination, the Veteran was found to be 
cooperative and normally dressed.  His mood was agitated and 
his affect was restricted.  His judgment and insight were 
limited.  He reported no current suicidal or homicidal 
ideation.  

The psychologist opined that the Veteran's symptoms have 
interfered significantly in his personal, social, and 
professional life.  His hypervigilance and hyperarousal have 
led to his being fired from jobs.  His problems with memory 
and concentration negatively impact his ability to learn new 
skills.  Because of his hyperirritability, he is severely 
compromised in his ability to initiate or sustain social 
relationships.  Due to the severity and chronicity of his 
symptoms, his prognosis for recovery is poor.  The 
psychologist stated that she considered the Veteran to be 
permanently and totally disabled and unemployable and 
assigned a GAF score of 37.  

In a letter dated in July 2007, the Veteran stated that his 
PTSD symptoms included frequent intrusive thoughts, severe 
sleep disturbances, which included frequent nightmares (which 
he stated he had at least four to five times a week), and 
flashbacks about witnessing injuries and deaths of fellow 
soldiers and others in his unit.  The Veteran also reported 
severe distress at exposure to triggers which reminded him of 
the past trauma and that he avoided conversations about his 
service.  He reported experiencing anhedonia, estrangement 
and detachment from others, restricted affect, frequent 
irritability and anger outbursts, severe concentration and 
memory problems, hypervigilance, and exaggerated startle 
response.  

The Veteran reported that his sleep was disturbed every night 
and that he rarely slept for more than four to five hours a 
night.  He stated that he wakes up in a panic and sweat which 
lasts for ten minutes.  He also reported experiencing panic 
attacks in crowds.  The Veteran reported having no hobbies 
and socializing with no one.  

The Veteran also stated that his memory had become 
increasingly worse, so much so that he stated he frequently 
gets lost when he is driving his car and he has trouble 
remembering what he has read.  He reported frequent 
depressive symptoms such as a depressed mood and decreased 
energy daily.  The Veteran stated that he has crying spells 
once a day, angers easily, feels helpless, and suicidal at 
times.  He also reported having frequent auditory and visual 
illusions and hallucinations.  

At a July 2007 VA examination the Veteran stated he had 
divorced from his wife about fifteen years ago because his 
wife said he was too moody and angry.  He stated that he does 
not date and stays to himself.  He reported having no friends 
but stated that his aunt helps from time to time.  The 
Veteran stated that he has been fired from three jobs due to 
fighting.  This happened twice in the 1980's and once in the 
past year.  He stated that he feels angry and withdrawn and 
reported drinking on a daily basis.  

On physical examination, the Veteran was casually dressed in 
disheveled clothes.  He was restless and tense.  His speech 
was impoverished and hesitant.  His attitude was cooperative 
and guarded and his affect was constricted.  His mood was 
anxious.  He was very easily distracted and was unable to do 
serial 7's and was unable to spell a word forward and 
backward.  He was fully oriented but had an evasive thought 
process with flight of ideas.  The Veteran reported sleeping 
only three hours a night with many nightmares.  He denied 
hallucinations and obsessive and ritualistic behavior. The 
Veteran stated that he has had suicidal and homicidal 
ideation but with no intent or plan.  He reported being able 
to maintain minimum personal hygiene.  His recent and 
immediate memory were mildly impaired.  The Veteran stated 
that he was currently employed and worked 20 hours a week.  
He stated that he could only work 20 hours a week because he 
gets too angry and has trouble concentrating.  The Veteran 
reported having had many jobs since leaving the military.  He 
stated that he changed jobs several times per year because he 
had decreased concentration and poor social interaction.  The 
examiner found that there was not total occupational and 
social impairment due to the Veteran's PTSD signs and 
symptoms.  However, the examiner did find that the Veteran's 
PTSD signs and symptoms resulted in deficiencies in thinking, 
family relations, work, and mood.  Specifically, he has had 
major concentration problems on the job, he has had one 
marriage that ended in divorce and few social contacts, he 
currently works part time and has suffered dozens of job 
losses in the past due to anger and concentration problems, 
as has had problems with anger and irritability.  The 
examiner assigned a GAF score of 51.  

IV.  Analysis

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 70 percent for PTSD.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 70 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
thinking and mood.  The Veteran's PTSD has been characterized 
by occupational impairment such that the Veteran has been 
fired from dozens of jobs due to his anger and concentration 
problems.  Additionally, the Veteran has been fired from 
three jobs due to fights.  The Veteran's PTSD has also been 
characterized by social impairment such that his wife 
divorced him fifteen years ado due to the Veteran's anger and 
mood issues, the Veteran has no friends and has a hard time 
trusting people.  The Veteran also suffers from such symptoms 
as nightmares and chronic sleep problems, intrusive memories, 
restricted affect, hypervigilance, anger and irritability, 
avoidant behavior, disturbances of motivation and mood, 
exaggerated startle response, suicidal ideation, and an 
inability to establish and maintain effective work and social 
relationships, which more approximates the criteria for a 70 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Finally, the GAF scores, 37 and 51, assigned by both a VA 
examiner and private psychologist, considered in light of the 
actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 70 
percent rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 70 percent.  
The Veteran is not shown to have total occupational and 
social impairment.  For example, the Veteran has not been 
shown to have gross impairment in thought processes or 
communication, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Since grant of service 
connection, the Veteran's PTSD has been no more than 70 
percent disabling, therefore the requirements for a rating of 
a 100 percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 70 
percent rating for PTSD, there is no basis for staged ratings 
of the disability pursuant to Fenderson and Hart.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 70 percent disability evaluation. 

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extra-schedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the 70 percent rating.  See 38 
C.F.R. § 3.321(b)(1).  There is no indication that his PTSD 
results in interference with employment, beyond that 
contemplated in the assigned evaluation, for the period in 
question.  In this regard, the Board notes that the Veteran's 
70 percent disability rating contemplates occupational 
impairment and the assigned evaluation has adequately taken 
this into account.  

Moreover, the Veteran's condition is not shown to warrant 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
reported no previous psychiatric hospitalizations or 
emergency room visits for his PTSD.  In the absence of 
evidence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the provisions governing the award of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


